PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered November 29, 2007, in Gadsden County Circuit Court case number 07-300CF, is granted. Upon issuance of mandate herein, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent him on appeal.
BROWNING, C.J., VAN NORTWICK and LEWIS, JJ., concur.